DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-8, 10, and 11 have been amended as per the amendment filed on 11/19/2020.

Currently Claims 1-12 are pending and prosecuted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Hill on 12/17/2020.

The application has been amended as follows: 

9. (Currently Amended) A fingerprint sensor comprising 

an apparatus for measuring a capacitance formed by a sense plate of the plurality of sense plates and a counter plate, the apparatus comprising 
a first integrator comprising a first integrator input terminal, a first integrator reference terminal connected to a first reference voltage, and a first integrator output terminal for providing a first output voltage indicative of a capacitance connected to the first integrator input terminal, 
a second integrator comprising a second integrator input terminal, a second integrator reference terminal coupled to a second reference voltage, and a second integrator output terminal for providing a second output voltage indicative of a capacitance connected to the second integrator input terminal, 
switching circuitry adapted to, at a first measurement point in time, connect the first integrator input terminal to the first sub-plate and connect the second integrator input terminal to the second sub-plate, and, at a second measurement point in time, connect the first integrator input terminal to the second sub-plate and connect the second integrator input terminal to the first sub-plate, and 
output circuitry coupled to the first integrator output terminal and the second integrator output terminal and adapted to generate an output signal based on a difference between the first output voltage and the second output voltage, the output signal being indicative of the capacitance formed by the sense plate and the counter plate 
wherein the switching circuitry is adapted to selectively connect the first and second integrators to one of the plurality of sense plates.

	End of Amendment.

Allowable Subject Matter
Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance:

None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features present in independent Claims 1, 9, and 12.

Chen, US Patent 10706250, discloses a capacitive image sensing device that includes charge amplifiers and a differential amplifier. However, Chen does not disclose an apparatus for measuring a capacitance formed by a sense plate of the plurality of sense plates and a counter plate, the apparatus comprising 
a first integrator comprising a first integrator input terminal, a first integrator reference terminal connected to a first reference voltage, and a first integrator output terminal for providing a first output voltage indicative of a capacitance 

Kwon et al., US Patent Publication 8854107, discloses a switched capacitor integrator circuit. However, Kwon does not disclose an apparatus for measuring a capacitance formed by a sense plate of the plurality of sense plates and a counter plate, the apparatus comprising a first integrator comprising a first integrator input terminal, a first integrator reference terminal connected to a first reference voltage, and a first integrator output terminal for providing a first output voltage indicative of a capacitance connected to the first integrator input terminal, a second integrator comprising a second integrator input terminal, a second 

Mo, US Patent Publication 2016/0379032, discloses an electric field type fingerprint identification apparatus. However, Mo does not disclose an apparatus for measuring a capacitance formed by a sense plate of the plurality of sense plates and a counter plate, the apparatus comprising a first integrator comprising a first integrator input terminal, a first integrator reference terminal connected to a first reference voltage, and a first integrator output terminal for providing a first output voltage indicative of a capacitance connected to the first integrator input terminal, a second integrator comprising a second integrator input terminal, a second integrator reference terminal coupled to a second reference voltage, and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383.  The examiner can normally be reached on Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699